907 F.2d 157
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Katrina M. SMITH, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 90-3148.
United States Court of Appeals, Federal Circuit.
May 4, 1990.

Before RICH, Circuit Judge.

ORDER

1
Upon consideration of the unopposed motion of the United States Postal Service to dismiss Katrina M. Smith's petition for review for lack of jurisdiction,*

IT IS ORDERED THAT:

2
The motion is granted.



*
 Smith petitioned this court for review of an arbitrator's decision, In the Matter of Arbitration between the United States Postal Service and the American Postal Union, AFL-CIO, No. 89PF273.  Recently this court determined that we lack jurisdiction over a petition from an arbitrator's award issued pursuant to a Postal Service collective bargaining agreement.   Burke v. United States Postal Service, 888 F.2d 833, 834 (Fed.Cir.1989)